                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DUCKHEE LEE, Individually
and on behalf of the Estate of
Jungsoon Lee, et al.

                       Plaintiffs,

v.                                                           Case No. SA-18-CV-0088-JKP

UNITED STATES OF AMERICA,

                       Defendant.

                            SIXTY-DAY ORDER OF DISMISSAL

       Based upon the parties’ Unopposed Motion to Appoint a Guardian Ad Litem (ECF No. 43)

and the Guardian Ad Litem’s Report to the Court Regarding Proposed Settlement for Duckhee Lee

(ECF No. 44), it is apparent that the parties have reached an agreement to settle this case. Accord-

ingly, the Court hereby dismisses all claims by all parties WITHOUT PREJUDICE subject to

any party moving to reopen within sixty days if settlement is not consummated. Any party may

move for an extension of this deadline to allow more time to execute the parties’ settlement. If the

parties cannot finalize a settlement, any party may move to reopen this action within the deadline

imposed herein. If the Court grants such a motion, the case will be reopened as though it had never

been closed. Unless the Court extends the deadline or a party moves to reopen the case within the

deadline set by this order, this action shall be considered DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 21st day of February 2020.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE
